ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                  )
                                              )
Anthony and Gordon Construction Co.           ) ASBCA Nos. 61916, 62812
                                              )
Under Contract Nos. N69450-13-C-0754          )

APPEARANCE FOR THE APPELLANT:                    Herman M. Braude, Esq.
                                                  Braude Law Group, P.C.
                                                  Rockville, MD

APPEARANCES FOR THE GOVERNMENT:                  Craig D. Jensen, Esq.
                                                  Navy Chief Trial Attorney
                                                 Robyn L. Hamady, Esq.
                                                  Trial Attorney

                             ORDER OF DISMISSAL

      The parties settled their dispute. The appeals are dismissed with prejudice.

      Dated: October 6, 2022



                                                 DANIEL S. HERZFELD
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61916, 62812, Appeals of
Anthony and Gordon Construction Co., rendered in conformance with the Board’s
Charter.

      Dated: October 7, 2022


                                            PAULLA K. GATES-LEWIS
                                            Recorder, Armed Services
                                            Board of Contract Appeals